Citation Nr: 9914239	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-45 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for strain, left 
gastrocnemius, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	to be clarified


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran had active service from March 1979 to February 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 1996 from the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to an increased 
evaluation above 10 percent for strain of left gastrocnemius.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where indicated by the facts and circumstances of the 
individual case.  See Abernathy v. Principi, 3 Vet. App. 461 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

The Board finds that the veteran's representation must be 
clarified prior to its adjudication of this case.  In a 
letter dated in February 1999, the representative from the 
American Legion stated that the Appointment of Veterans 
Service Organization as Claimant's Representative (VA Form 
21-22) should not have been accepted as a power of attorney 
(POA) because there are multiple organizations listed in box 
number three of the form.  The Board notes that the VA Form 
21-22 does contain the name of the American Legion "c/o 
Alabama Department of Veteran's Affairs."

The law provides that a veteran has the right to full 
representation in all stages of an appeal.  38 C.F.R. 
§ 20.600 (1998).  However, "[a] specific claim may be 
prosecuted at any one time by only one recognized 
organization, attorney, agent or other person properly 
designated to represent the appellant."  38 C.F.R. § 20.601  
(1998).  In order for a recognized organization to be 
designated as an appellant's representative, an appellant 
must execute a VA Form 21-22 "Appointment of Veterans 
Service Organization as Claimant's Representative."  
38 C.F.R. § 20.602  (1998).  Thus, according to current VA 
regulations, the veteran's representation must be clarified.

The veteran contends that his service-connected left 
gastrocnemius strain is more severe than currently evaluated.  
Service medical records reveal that the veteran injured his 
left leg in January 1984, when he sustained an 80 percent 
tear of the left gastrocnemius (calf) muscle.  He was 
diagnosed with torn ligament, left calf, by Medical Board 
findings in January 1984.  His February 1984 separation 
examination diagnosed ruptured tendons of the left calf.  By 
rating decision June 1984, the RO granted service connection 
for strain of the gastrocnemius, left, and assigned a 
noncompensable evaluation.  The RO increased its evaluation 
of the disorder to 10 percent in a January 1990 rating 
decision.

In February 1995 the veteran was treated by private 
physicians for pain in the low back that involved radiation 
down the left leg.  He was diagnosed with a disc herniation 
with impingement on the S1 nerve roots, by MRI of February 
1995.  

The report from the VA examination of May 1996 gave a history 
of a post service automobile accident in January 1995, with 
subsequent low back pain radiating down the left leg.  This 
examination noted the history of the rupture of the soleus 
muscle on the left and of injury to the left gastrocnemius 
muscle.  There was no evidence of damage to the bones, joints 
or nerves and no evidence of pain in the left calf, although 
there was decreased calf strength of the left leg noted on 
plantar flexion.

To the extent that this VA examination is nearly three years 
old and this matter must be remanded for other purposes, 
another VA examination should be scheduled to ascertain the 
current level of disability attributable to the service-
connected left leg injury.  Furthermore, in light of the 
history of symptomatology from a nonservice connected low 
back injury that involves radiation down the left leg, a 
clear opinion regarding all pathology involving the left leg 
is warranted, to include whether it is all related to the 
service-connected disorder.

The Board notes that the veteran has submitted a copy of a 
decision from the Social Security Administration (SSA) dated 
in May 1998, which denied a claim for disability benefits.  
This decision referred to findings from a medical 
examination, said to have been conducted in September 1997.  
There is neither a copy of this examination report nor other 
medical records considered by the SSA that appear to be 
currently associated with the claims file.  Such records may 
be of significant probative value in determining whether an 
increased evaluation for the disability at issue may be 
granted.  As the United States Court of Veterans Appeals 
(Court) held in Lind v. Principi, 3 Vet. App. 493, 494 
(1992), that the duty to assist requires the VA to attempt to 
obtain records from other Federal agencies, including the 
SSA, when the VA has notice of the existence of such records.  
Thus, the RO must request complete copies of the SSA records 
utilized in awarding the veteran disability benefits.

In view of the foregoing, further appellate consideration 
will be deferred and the case is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
request that he identify which 
organization, attorney, agent, or other 
representative, if any, he wishes to act 
as his accredited representative before 
VA, and, if necessary, to submit to the 
RO a properly-executed power of attorney.  
If the veteran appoints as his accredited 
representative an organization or agent 
that has not previously submitted 
statements or argument on his behalf, 
that organization or agent should be 
afforded the opportunity to do so.

2.  The RO should contact the veteran to 
request the names, addresses, and dates 
of treatment by any physicians, hospitals 
or treatment centers (private or VA) who 
provided him with relevant treatment for 
his left lower extremity disability not 
already associated with the claims file.  
After securing the necessary release, the 
RO should obtain these records.  All 
pieces of correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims 
folder.  If private treatment is reported 
and those records are not obtained, the 
veteran and his representative should be 
provided with information concerning the 
negative results and afforded an 
opportunity to obtain the records.  
38 C.F.R. § 3.159 (1998).

3.  The RO should request the Social 
Security Administration to furnish a copy 
of the administrative decision denying 
the veteran disability benefits, as well 
as any supporting documentation, to 
include all medical examination reports 
and treatment records.  All records 
obtained should be associated with the 
veteran's claims file.  

4.  The RO should afford the veteran VA 
orthopedic and neurologic examinations to 
determine the extent and severity of the 
service-connected residuals of the strain 
to the left gastrocnemius.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims folder should be 
provided to the examiner(s) for review 
prior to the examination.  All indicated 
tests should be performed, including 
nerve conduction studies and muscle 
strength testing.  If neurologic 
impairment is demonstrated, the examiner 
should identify the nerve(s) involved.  
Active and passive ranges of motion of 
the affected parts should be reported in 
degrees.  The level of impairment of 
normal functioning due to the muscle 
group XI injury should be described.  The 
examiner(s) should specifically delineate 
all pathology that is found concerning 
the left leg.  An opinion should be 
entered as to any pathology or 
neurological changes found, specifically, 
regarding whether such changes are part 
of the service connected strain of the 
left gastrocnemius.  All findings and 
opinions should be clearly set forth.  
The pertinent medical history, a copy of 
the applicable rating criteria, and a 
copy of this REMAND shall be made 
available to the examiners prior to the 
examinations.

5.  After the requested development has 
been completed to the extent possible, 
the RO should readjudicate the veteran's 
claim for entitlement to an increased 
evaluation for strained left 
gastrocnemius.  If the benefit sought on 
appeal is not granted, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case, including a summary of the 
relevant evidence, citation to the 
applicable laws and regulations, and 
reasons and bases for the decision, and 
be afforded the opportunity to respond 
before the record is returned to the 
Board for further appellate review.

Thereafter the case should be returned to the Board for 
further appellate consideration.  No action is required of 
the veteran until he is notified.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested case development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


